Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22nd, 2020 has been entered.
Amendments
This action is in response to amendments filed September 20th, 2019 as part of an After-Final Amendment that was not entered at that time, but are now entered due to the filing of the request for continued examination.  As per applicant’s request, Claims 1, 7, 12, 14, 15, 18, and 20 are amended.  No claims have been cancelled nor added.  Claims 1-20 are currently pending in the application.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 8, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, one of the four statutory categories of patentable subject matter.  However, Claim 1 further recites a mental process, one of the three grouping of abstract creating a virtual environment including a virtual parking space and a virtual vehicle with a virtual radar system includes embodiments such as drawing a map on a piece of paper, with indications of locations of a vehicle and radar systems indicated.  This step, generally recited, can clearly be performed by a human using only pencil and paper, and thus falls within the mental process grouping. The claim further recites generating virtual radar data indicating virtual object reflections from virtual objects within the virtual environment, which broadly interpreted again includes embodiments such as drawing on the map, estimating a plurality of splines from the virtual object detections, approximating boundaries of the virtual parking space from the plurality of splines (again can be performed by drawing with pencil and paper), classifying the virtual parking space as occupied or unoccupied based on arrangement of each of the plurality of splines relative to one another (can be performed in the human mind) and determining the accuracy of the classifications (can be performed in the human mind).  As the claim recites a mental process, with no additional elements, the claim is directed towards that mental process/abstract idea, without any additional elements that can be significantly more or provide an inventive concept.
Claims 2-4, dependent upon Claim 1, only recite additional limitations that are themselves mental processes – performing the classification using an algorithm, creating the virtual environment as a virtual parking lot (where any drawing of a parking lot is simulation data), and determining the accuracy of a classification by making a comparison.  Therefore, the claims do not recite any additional elements which could be significantly more than the abstract idea itself.
Claim 7 recites a system comprising one or more processors, thus an article of manufacture, one of the four statutory categories of patentable subject matter.  However, Claim 7 further recites a mental process, one of the three grouping of abstract ideas:  create a virtual environment from simulation data … including a plurality of virtual parking space markings and one or more virtual vehicles and a test virtual vehicle including a virtual radar system includes embodiments such as drawing a map on a piece of paper, with indications of locations of a vehicle and radar systems indicated.  This step, generally recited, can clearly be performed by a human using only pencil and paper, and thus falls within the mental process grouping. The claim further recites to move the test virtual vehicle, to generate virtual radar data indicating virtual object reflections from virtual objects within the virtual environment, which broadly interpreted again includes embodiments such as drawing on the map, to estimate a plurality of splines from the virtual object detections, to approximate boundaries of the virtual parking space from the plurality of splines (again can be performed by drawing with pencil and paper), to classify the virtual parking spaces as occupied or unoccupied based on corresponding arrangements of splines in the plurality of splines relative to one another (can be performed in the human mind) and determining the accuracy of the classifications (can be performed in the human mind).  The only additional elements in the claim are one or more processors and system memory storing instructions to perform the steps, and the implementation of an abstract idea on generic computer components can neither integrate the abstract idea into a practical application nor provide an inventive concept.
	Claims 8, 12, and 13, dependent upon Claim 7, only recite additional steps of a mental process and no additional elements (to classify using an algorithm, to determine error in the classification, to repeat the process with a moved virtual vehicle, and to have the virtual 14 to specific kinds of splines arguably cannot be performed in the human mind and is not a mental process, but does fall within the mathematical process grouping of abstract ideas, so Claim 14 remains directed towards an abstract idea, without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, independent Claims 1, 7, 15, as well as dependent Claims 12 and 18 recite to classify the virtual parking space as occupied or unoccupied based on arrangement of each of the plurality of splines relative to one another. The specification does not appear to 
The dependent claims are rejected for inheriting the limitations lacking written description support.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gruyer et al., “From Virtual to Reality, How to Prototype, Test, and Evaluate New ADAS: Application to Automatic Car Parking,” in view of Pope, US PG Pub 2016/0147915, and further in view of Gieseke, US PG Pub 2015/0344028.
Regarding Claim 1, Gruyer teaches a method for virtually testing parking space detection, the method comprising (e.g., SiVIC platform,§ II.A, and RTMaps, § 11.B, applied to car parking,§ Ill): creating a virtual environment, including a virtual parking space and a virtual vehicle with a virtual radar system (e.g., SiVIC environment includes parking spaces and virtual embedded sensors, RADAR,§ II.A, Figs. 2, 7-8); the virtual radar system generating virtual radar data indicating virtual object reflections from virtual objects within the virtual environment (e.g., levels of Radar modeling, §II.A; Fig. 2); … classifying the virtual parking space as occupied or unoccupied based on [obstacles]… (e.g., detecting "a free place, with enough space",§ III. Gieseke below additionally teaches classifying parking spaces using radar data). 
Gruyer teaches to determine whether or not a parking space is open/unoccupied based upon obstacles, but is silent regarding doing so based on the arrangement of [a] plurality of splines which have been estimated and used to approximate boundaries of the virtual parking space.  Pope, however, teaches estimating [at least one] spline[] from […] object detections and approximating obstacles (i.e. boundaries of the […] parking space) from [at least one] spline[]  (Pope, Abstract, “methods and systems of detecting and modeling curbs,” & [0030-0031], “successive curb curves … can be connected together to form one or more curb segments … one or more specific techniques can be used to make the determination about whether to connect specific curb curves into a given curb segment … in some examples, a connecting curve (e.g., a B-spline curve) is generated to close the gap between successive curb curves”).  It would have been obvious to incorporate the curb modeling, using splines, of Pope into the automated parking system of Gruyer, because both inventions are about determining information that is useful to an “automated or assisted driving application” (Pope, [0034]).  The motivation to do so is that Gruyer needs to know the boundaries of a possible parking space to see if there is enough room to fit the car, and curbs are obstacles as are parked cars (see Gruyer, pg. 264, Fig. 5).  Incorporating the estimation of a curb with a spline into the autonomous parking simulation system of Gruyer would then teach estimating a [at least one] spline[] from the virtual object detections; approximating boundaries of the virtual parking space from [at least one] spline[]; and classifying the virtual parking space as occupied or unoccupied based on the arrangement of the [at least one] spline[].
estimating a plurality of splines, approximating boundaries of the virtual parking space from the plurality of splines; classifying the virtual parking space as occupied or unoccupied based on the arrangement of the plurality of splines relative to one another, nor determining the accuracy of the classifications.  Gieseke, however, teaches estimating a … spline[] and approximating boundaries of the virtual parking space from a … spline[] (Gieseke, Fig. 3 & [0075], “fitting a spline curve through the surface of an oval fitted to the closest tire of the vehicle 20 ahead of a potential parking gap 22 and fitting it through the surface of an oval fitted to the closest tire of the vehicle 24 behind the parking gap, the orientation of the tangential … is the possibly best orientation of the parking box”) and determining the accuracy of the classifications (e.g., accuracy of classification from radar data, see [0043]- [0044], [0074]).  Gruyer and Gieseke are analogous art because they are from the same field of endeavor of parking assistance systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the teachings of these references before him or her, to modify the parking space detection system of the Gruyer/Pope combination to use a classifier architecture from radar inputs as taught by Gieseke. A motivation for doing so would have been to allow training the classifier from sensor inputs. See Gieseke at [0043]-[0044]; Gruyer at§ V (discussing need to evaluate the perception and control algorithms).  It would have been further obvious to modify the Gruyer/Pope combination to estimate the boundary of parking spots along a curve using a second kind of spline, such as that described in Gieseke. Therefore, it would have been obvious to combine these references to obtain the invention as specified in the instant claims (i.e. using a plurality of splines to approximate both the inner and outer boundaries of the virtual parking space such as that in Fig. 3, for curbs on one side and an outer curved based on arrangement of each of the plurality of splines relative to one another) and a person having ordinary skill in the art would have had a reasonable expectation of success in this combination.
Regarding Claim 2, the Gruyer/Pope/Gieseke combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Gruyer further teaches wherein classifying a virtual parking space as occupied or unoccupied based on the virtual radar data comprises a parking space classification algorithm classifying a parking space as occupied or unoccupied (e.g., the algorithm given distances from the obstacles to determine "a free place, with enough space",§ III).
Regarding Claim 3, the Gruyer/Pope/Gieseke combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Gruyer further teaches wherein creating a virtual environment comprises creating a virtual parking lot from simulation data (e.g., virtual parallel parking environment from SiVIC and RTMaps, see Fig. 7).
Regarding Claim 4, the Gruyer/Pope/Gieseke combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The incorporation of determining the accuracy of classifications of Gieseke into Gruyer as described in the rejection of Claim 1 teaches accessing ground truth data indicating actual locations of one or more virtual vehicles within the virtual environment (Gieseke teaches training the classifier from "reference information", [0044]); and wherein determining the accuracy of the classifications comprises comparing the classifications to the ground truth data (Gieseke teaches determining classifier accuracy from reference feedback, [0044]).
5, the Gruyer/Pope/Gieseke combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Gieseke further teaches further comprising generating training feedback from the determined accuracy of the classifications, the training feedback for training a learning parking space classification algorithm (e.g., "feedback learning" and training neural network classifier, [0044]).
Gruyer and Gieseke are analogous art because they are from the same field of endeavor of parking assistance systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the teachings of these references before him or her, to modify the parking space detection system of Gruyer to use a classifier architecture from radar inputs as taught by Gieseke. A motivation for doing so would have been to allow training the classifier from sensor inputs. See Gieseke at [0043]-[0044]; Gruyer at§ V (discussing need to evaluate the perception and control algorithms). Therefore, it would have been obvious to combine these references to obtain the invention as specified in the instant claims and a person having ordinary skill in the art would have had a reasonable expectation of success in this combination.
Regarding Claim 6, the Gruyer/Pope/Gieseke combination of Claim 5 teaches the method of Claim 5 (and thus the rejection of Claim 5 is incorporated).  The incorporation of the classification method of Gieseke into Gruyer, as described in the rejection of Claim 5, further teaches wherein the learning parking space classification algorithm is a neural network (e.g., training neural network classifier, [0044]).

Regarding Claim 7, Gruyer teaches a computer system, the computer system comprising (SiVIC platform, § II.A, Windows Computer, Fig. 9): one or more processors system memory coupled to one or more processors, the system memory storing instructions that are executable by the one or more processors; and (SiVIC platform, GPUs, shared memory, § II.A; Figs. 8-9) the one or more processors configured to execute the instructions stored in the system memory (SiVIC software platform, § II.A) to create a virtual parking environment from simulation data, the virtual parking environment including (e.g., SiVIC environment includes parking spaces,§ II.A; Figs. 2, 7-8): a plurality of virtual parking space markings, the plurality of virtual parking space markings marking out a plurality of virtual parking spaces (e.g., SiVIC environment includes parking spaces and graphical markings,§ II.A; Figs. 2, 7-8. Additionally and alternatively Gieseke teaches determining parking spots from parking gap markings, Gieseke at [0068]), one or more virtual vehicles, at least one of the one or more virtual vehicles parked in one of the plurality of virtual parking spaces (e.g., SiVIC environment includes parking spaces and parallel parking example between cars,§ II.A, 111; Figs. 2, 7-8), and a test virtual vehicle, the test virtual vehicle including a virtual radar system, the virtual radar system for detecting virtual radar reflections from virtual objects within the virtual parking environment from the perspective of the test virtual vehicle (e.g., SiVIC environment includes virtual embedded sensors, RADAR, and "ego-vehicle",§ II.A, 111; Figs. 2, 7-8); move the test virtual vehicle within the virtual parking environment to simulate driving an actual vehicle in an actual parking environment, moving the test vehicle changing the location of the test virtual vehicle relative to the plurality of virtual parking spaces and the one or more other virtual vehicles (e.g., simulation of parking maneuvers into parking space, see§ 111; Fig. 5); generate, at the virtual radar system, virtual radar data indicating virtual object reflections from objects within the virtual parking environment (Gruyer teaches modeling exteroceptive ); classify one or more of the plurality of virtual parking spaces as occupied or unoccupied based on [the virtual object reflections from obstacles] (e.g., detecting "a free place, with enough space",§ Ill. Gieseke below additionally teaches classifying parking spaces using radar data).
Gruyer teaches to determine whether or not a parking space is open/unoccupied based upon obstacles, but is silent regarding doing so based on the arrangement of [a] plurality of splines which have been estimated and used to approximate boundaries of the virtual parking space.  Pope, however, teaches estimating [at least one] spline[] from […] object detections and approximating obstacles (i.e. boundaries of the […] parking space) from [at least one] spline[] (Pope, Abstract, “methods and systems of detecting and modeling curbs,” & [0030-0031], “successive curb curves … can be connected together to form one or more curb segments … one or more specific techniques can be used to make the determination about whether to connect specific curb curves into a given curb segment … in some examples, a connecting curve (e.g., a B-spline curve) is generated to close the gap between successive curb curves”).  It would have been obvious to incorporate the curb modeling, using splines, of Pope into the automated parking system of Gruyer, because both inventions are about determining information that is useful to an “automated or assisted driving application” (Pope, [0034]).  The motivation to do so is that Gruyer needs to know the boundaries of a possible parking space to see if there is enough room to fit the car, and curbs are obstacles as are parked cars (see Gruyer, pg. 264, Fig. 5).  Incorporating the estimation of a curb with a spline into the autonomous parking simulation system of Gruyer would then teach estimating a [at least one] spline[] from the virtual object detections; approximating boundaries of the virtual parking space from [at least one] spline[]; and classifying the virtual parking space as occupied or unoccupied based on the arrangement of the [at least one] spline[].
The Gruyer/Pope combination as described thus does not explicitly recite estimating a plurality of splines, approximating boundaries of the virtual parking space from the plurality of splines; classifying the virtual parking space as occupied or unoccupied based on the arrangement of the plurality of splines relative to one another, nor determining the accuracy of the one or more parking space classifications as occupied or unoccupied.  Gieseke, however, teaches estimating a … spline[] and approximating boundaries of the virtual parking space from a … spline[] (Gieseke, Fig. 3 & [0075], “fitting a spline curve through the surface of an oval fitted to the closest tire of the vehicle 20 ahead of a potential parking gap 22 and fitting it through the surface of an oval fitted to the closest tire of the vehicle 24 behind the parking gap, the orientation of the tangential … is the possibly best orientation of the parking box”) and determining the accuracy of …classifications (e.g., accuracy of classification from radar data, see [0043]-[0044], [0074]), thus incorporation of Gieseke into the Gruyer/Pope combination teaches determining the accuracy of the one or more parking space classifications as occupied or unoccupied.   Gruyer and Gieseke are analogous art because they are from the same field of endeavor of parking assistance systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the teachings of these references before him or her, to modify the parking space detection system of the Gruyer/Pope combination to use a classifier architecture from radar inputs as taught by Gieseke. A motivation for doing so would have been to allow training the classifier from sensor inputs. See Gieseke at [0043]-[0044]; Gruyer at§ V (discussing need to evaluate the perception and control algorithms).  It would have been further obvious to modify the Gruyer/Pope combination a plurality of splines to approximate both the inner and outer boundaries of the virtual parking space such as that in Fig. 3, for curbs on one side and an outer curved boundary on the outside, thus based on arrangement of each of the plurality of splines relative to one another) and a person having ordinary skill in the art would have had a reasonable expectation of success in this combination.
Regarding Claim 8, the Gruyer/Pope/Gieseke combination of Claim 7 teaches the computer system of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Gieseke further teaches wherein the one or more processors configured to execute the instructions to classify one or more of the plurality of virtual parking spaces as occupied or unoccupied comprises the one or more processors configured to execute the instructions to have a machine learning algorithm classify the one or more of the plurality of virtual parking spaces as occupied or unoccupied (Gieseke teaches a classifier trained using feedback learning, [0044]).  Gieseke further teaches wherein the one or more processors configured to execute the instructions to determine the accuracy of classifying the one or more parking space classifications as occupied or unoccupied comprises the one or more processors configured to execute the instructions to determine error in classifying the one or more parking space classifications as occupied or unoccupied (Gieseke teaches "feedback learning" of classifier based on negative progress in scene understanding, [0044]).
Gruyer and Gieseke are analogous art because they are from the same field of endeavor of parking assistance systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the teachings of these references before him or her, See Gieseke at [0043]-[0044]; Gruyer at §V (discussing need to evaluate the perception and control algorithms). Therefore, it would have been obvious to combine these references to obtain the invention as specified in the instant claims and a person having ordinary skill in the art would have had a reasonable expectation of success in this combination.
Regarding Claim 9, the Gruyer/Pope/Gieseke combination of Claim 8 teaches the computer system of Claim 8 (and thus the rejection of Claim 8 is incorporated).  The incorporation of the particular machine learning algorithm of Gieseke into Gruyer as described in the rejection of Claim 8 teaches to: generate training feedback based on the determined error (Gieseke teaches "feedback learning" of classifier based on negative progress in scene understanding, [0044]); and use the training feedback to train the machine learning algorithm to more accurately classify parking spaces as occupied or unoccupied during subsequent classifications of parking places (e.g., a learning algorithm for changing parameters the classification model by feedback learning, [0044]).
Regarding Claim 10, the Gruyer/Pope/Gieseke combination of Claim 9 teaches the computer system of Claim 9 (and thus the rejection of Claim 9 is incorporated).  The incorporation of the particular machine learning algorithm of Gieseke into Gruyer as described in the rejection of Claim 8 teaches wherein the one or more processors configured to execute the instructions to generate training feedback based on the determined error in the one or more parking space classifications comprise the one or more processors configured to execute the instructions to annotate the virtual radar data with actual vehicle locations (Gieseke teaches annotating sensor data and map data with actual cars, see [0044], Figs. 8-12).
Regarding Claim 11, the Gruyer/Pope/Gieseke combination of Claim 9 teaches the computer system of Claim 9 (and thus the rejection of Claim 9 is incorporated).  The incorporation of the particular machine learning algorithm of Gieseke into Gruyer as described in the rejection of Claim 8 teaches wherein the one or more processors configured to execute the instructions to have a machine learning algorithm classify the one or more of the plurality of virtual parking spaces as occupied or unoccupied comprises the one or more processors configured to execute the instructions to have a neural network classify the one or more of the plurality of virtual parking spaces as occupied or unoccupied (e.g., training neural network classifier, [0044]).
Regarding Claim 12, the Gruyer/Pope/Gieseke combination of Claim 7 teaches the computer system of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Gruyer further teaches to: further move the test virtual vehicle within the virtual parking environment to further change the location of the test virtual vehicle relative to the plurality of virtual parking spaces and the one or more other virtual vehicles (e.g., simulation of parking maneuvers into parking space includes multiple trials and starting positions, see§ 111; Fig. 5); generate, at the virtual radar system, further virtual radar data indicating further virtual object reflections from objects within the virtual parking environment during the further movement (Gruyer teaches modeling exteroceptive sensors including RADAR data,§ II.A; Fig. 1, includes virtual time feedback updates of virtual environment and sensor data, see§ 11.C; Fig. 1); and again classify the one or more of the plurality of virtual parking spaces as occupied or unoccupied based upon [detected virtual obstacles] (e.g., feedback loop between SiVIC 
The incorporation of Pope’s and Gieseke’s use of splines to detect curb obstacles as described in Claim 7, used repeatedly, then renders obvious to during the further movement; estimate a second plurality of splines from the further virtual object reflections; again approximate boundaries of the plurality of virtual parking spaces from the second plurality of splines; and again classify the one or more of the plurality of virtual parking spaces as occupied or unoccupied based on corresponding arrangements of splines in the second plurality of splines relative to one another and associated with the one or more virtual parking spaces, i.e. to repeat the procedure, including the spline approximations. 
Regarding Claim 13, the Gruyer/Pope/Gieseke combination of Claim 7 teaches the computer system of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Gruyer further teaches wherein the one or more processors configured to execute the instructions to create a virtual parking environment comprises the one or more processors configured to execute the instructions to create a three dimensional virtual parking environment (e.g., 30 rendering of virtual environment, Figs. 7-8).
Claim 15 substantially corresponds to the limitations of Claim 9, and accordingly the combination of Gruyer, Pope, and Gieseke teaches this claim for the same reasons provided above.  Gieseke, as already incorporated into Gruyer as detailed in the rejection of Claim 7, teaches a machine learning algorithm (Gieseke teaches a classifier trained using feedback learning, [0044]).
16-19 substantially correspond to the limitations of Claims 10-13, and accordingly the combination of Gruyer, Pope, and Gieseke teach these claim for the same reasons provided above.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruyer in view of Pope and Gieseke, and further in view of the Wikipedia article “Non-uniform rational B-spline,” hereinafter NurBs. 
Regarding Claim 14, the Gruyer/Pope/Gieseke combination of Claim 7 teaches the computer system of Claim 7 (and thus the rejection of Claim 7 is incorporated).  The combination, through Pope and Gieseke, teach general splines or B-splines, but do teach any of the specific types of splines recited in the claim.  NurBs, however, teaches to use a non-uniform rational b-spline to perform smooth interpolation and “for generating and representing curves and surfaces” (NurBs, title & 1st paragraph).  It would have been obvious to one of ordinary skill in the art to replace the general spline of Gieseke and the b-spline of Pope with non-uniform rational b-splines.  The motivation to do so is that the NURBS “offers great flexibility and precision for handing both analytic surfaces and modeled shapes.  NURBS are commonly used in computer-aided design” (NurBs, 1st paragraph), i.e. in a virtual environment.
Claim 20 substantially corresponds to the limitations of Claim 14, and accordingly the combination of Gruyer, Pope, and Gieseke teaches these claim for the same reasons provided above.  

   Response to Arguments
Applicant’s arguments filed September 20th, 2019, as part of an after-final amendment filing, have been fully considered but they are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims have been fully considered, but they are not persuasive.  The applicant argues that neither Pope nor Gieseke teaches a plurality of splines, approximating boundaries of the virtual parking space from the plurality of splines, nor classifying the virtual parking space … based on arrangement of each of the plurality of splines relative to one another.  While noting that a 35 U.S.C. 112(a) written description rejection has been made regarding the lack of support for these claims, the combination of Gruyer, Pope, and Gieseke still falls within the scope of the current claimset.  Specifically, Pope and Gieseke each teach using a spline to define different kinds of boundaries of a parking space – Pope, regarding estimating a curb from incomplete radar data, and Gieseke, regarding estimating the outer boundary of parking between two other cars parked along a curve (see Gieseke, Fig. 3).  A combination using Pope to estimate the curb boundary of a spot and Gieseke to estimate an outer boundary of a spot, thus teaches a plurality of splines and determining the size of the available space is classifying the virtual parking space as occupied or unoccupied (available/unavailable) based on arrangement of each of the plurality of splines relative to one another, i.e. do the boundaries provide a sufficient parking space.
Applicant’s discussion regarding the 35 U.S.C. 103 rejection of dependent Claim 12 merely asserts, without specific argument, that the prior art does not teach the claim limitations.  The assertion appears to refer to the amended limitation regarding the relative arrangement of the splines, the same argument applied to the independent claim, and as such the argument is unpersuasive.
Applicant’s arguments regarding the 35 U.S.C. 112(d) rejection of the prior office action have been fully considered, and are persuasive.  Claim amendments have overcome the rejection by narrowing the claim scope.  New art has been applied.
Review of the claims in light of the 2019 Patent Subject Matter Eligibility Guidelines and its Updates have prompted reconsideration of their subject matter eligibility, and new rejections have been made, as directed towards an abstract idea without significantly more.  The examiner notes that the limitations regarding training the machine learning model on feedback data represent an improvement in technology itself, thus a practical application of any recited abstract idea, and thus claims including these training limitations are found to be subject matter eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BRIAN M SMITH/Examiner, Art Unit 2122